Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/4/20 has been entered.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 1-3, 6-15 is/are rejected under 35 U.S.C. 103 as obvious over Manning et al, U.S. Patent NO. 4,755,421 in view of “Summary of properties of pulps listed in “The world of market pulp””, herein after “Summary” and CA 02843522.  Manning discloses a disentegratable fabric comprising a blend of cellulosic fibers held together by hydroentangling, (water jet treatment).  The fabric is formed by wet laying then hydroentangling.  See abstract.  The fabric comprises at least 5-30 percent cellulose fibers and 70-95 percent softwood papermaking (pulp) fibers.  The fabric is made by the claimed method of wetlaying and hydroentangling.   See col. 2, lines 49 – 
However, “Summary” teaches a dtex of 1-2 and a length of 1.5-2.7  for red cedar, white spruce, ponderosa pine, lodgepole pine, Englemann spruce, black spruce, jack pine, eastern hemlock, red spruce, Norway pine and Norway spruce.  
Further, CA ‘522 teaches that employing pulps with lower coarseness leads to smoother sheets when forming tissues.  See page 24, lines 20-21.
Therefore, it would have been obvious to have selected pulps having the particularly claimed coarseness and length, in view of the teaching of “Summary”, that pine, spruce, hemlock and cedar pulps were readily available having the particularly claimed coarseness and length and that coarseness was a recognized variable wherein lower coarseness leads to smoother sheets.
Applicant's arguments 12/4/20 have been fully considered but are moot in view of the modified rejection set forth above including the newly applied CA ‘522 reference which 
Further, with regard to the examples in the specification, in order to show the criticality of  a range, a showing must set forth  sufficient examples inside and outside the range.  Examples 1 and 2 both employ natural pulp fibers with a coarseness of 1.3dtex and the comparative example 2 discloses natural pulp fibers with a coarseness of 2.5 dtex.  The examples do not extend over the claimed range or establish criticality for the claimed range since a single value only is shown.  Also, both comparative example 2 and example 1 have good dispersibilty, even though comparative example 2 has coarser fibers  and the dispersibility of example 2 is not included in the results.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475.  The examiner can normally be reached on Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789